EXHIBIT 10.1
 
FORBEARANCE AGREEMENT AND RELEASE
 
This FORBEARANCE AGREEMENT AND RELEASE (this “Agreement”) is hereby entered into
as of May 12, 2008 (the “Effective Date”) by and among KINERGY MARKETING, LLC,
an Oregon limited liability company (“Borrower”), with its principal place of
business at 5711 N. West Avenue, Fresno, California 93711; COMERICA BANK, a
Texas banking association (“Bank”), with its office at 333 W. Santa Clara
Street, San Jose, California 95113; and PACIFIC ETHANOL, INC., a Delaware
corporation “Guarantor”) with an address at 5711 N. West Avenue, Fresno,
California 93711.
 
RECITALS
 
A.           Borrower and Bank are parties to that certain Loan and Security
Agreement (Accounts and Inventory) dated August 17, 2007 (as amended, the “Loan
Agreement”) pursuant to which Bank made available to Borrower a Twenty Five
Million and 00/100 Dollars ($25,000,000.00) revolving line of credit (the
“Revolving Facility”).
 
B.           In order to induce Bank to enter into the Loan Agreement and other
Loan Documents (as defined in the Loan Agreement) Guarantor executed that
certain Guaranty dated August 17, 2007 (as amended, the “Guaranty”) in favor of
Bank whereby Guarantor guaranteed Borrower’s obligations under the Loan
Documents.
 
C.           Without giving effect to the forbearance contemplated by this
Agreement, there is presently due and owing under the Revolving Facility to
Bank, as of May 12, 2008, the principal amount of Fifteen Million Four Hundred
Sixty Three Thousand Two Hundred Eleven and 72/100 Dollars ($15,463,211.72);
plus accrued but unpaid interest, as of May 12, 2008; plus certain costs and
expenses of Bank, including attorneys’ fees.  Interest and such costs and
expenses continue to accrue.
 
D.           Borrower has acknowledged and hereby further acknowledges that the
following Events of Default (the “Existing Defaults”) exist under the Loan
Agreement with respect to the financial statements for the fiscal year of
Borrower ended on December 31, 2007, and for the fiscal quarter of Borrower
ending March 31, 2008 which were delivered to Bank in accordance with Section
7.4.3 of the Loan Agreement: (i) Borrower did not deliver a Compliance
Certificate in accordance with Section 7.4.6 of the Loan Agreement; (ii)
Borrower has failed to maintain its Tangible Effective Net Worth in an amount
equal to at least Twelve Million and 00/100 Dollars ($12,000,000.00) in
accordance with Section 9.3 of the Loan Agreement; and (iii) Borrower has failed
to maintain its Debt to Tangible Effective Net Worth in an amount less than 3.50
to 1.00 in accordance with Section 9.4 of the Loan Agreement.
 
-1-

--------------------------------------------------------------------------------


 
E.           Because of the Existing Defaults, without giving effect to the
forbearance contemplated by this Agreement, all sums outstanding under the Loan
Agreement are due and payable, and Bank has full legal right to exercise its
default rights and remedies under the Loan Agreement.  Such remedies include,
but are not limited to, foreclosure on Bank’s collateral.
 
F.           Borrower has requested that Bank forbear for a period of time from
exercising its rights and remedies under the Loan Documents.
 
G.           Bank will forbear from exercising its rights and remedies under the
Loan Documents, on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as set forth below.
 
1.           Incorporation of Recitals.  Each of the above Recitals is hereby
incorporated herein by this reference.
 
2.           Incorporation of the Loan Documents; Definitions.  The Loan
Agreement and other Loan Documents, together with the other documents and
instruments executed pursuant to this Agreement, are incorporated herein by this
reference.  Capitalized terms not otherwise defined herein shall have the
meanings given such terms in the Loan Agreement, as applicable.
 
3.           Ratification of Indebtedness.  Borrower ratifies and reaffirms the
Indebtedness, which Indebtedness under the Loan Agreement is currently
outstanding in the amount set forth in Recital C, without setoff, defense, or
counterclaim.
 
4.           Conditions Precedent to Bank’s Indebtedness.  This Agreement shall
not be effective as against Bank unless and until each of the following
conditions (each a “Condition Precedent” and collectively the “Conditions
Precedent”) shall have been satisfied in Bank’s sole discretion or waived by
Bank, for whose sole benefit such Conditions Precedent exist:
 
4.1           Execution and Delivery of this Agreement.  Borrower shall have
duly executed and delivered this Agreement and any other documents required
hereby, all in form and content satisfactory to Bank.
 
4.2           Guarantor’s Consent.  Guarantor shall have executed the consent at
the end of this Agreement.
 
4.3           Payment of Bank’s Attorneys’ Fees and Costs.  Borrower shall have
paid the Bank all of Bank’s costs and expenses (including appraisal fees and
attorneys’ fees) incurred in connection with the negotiation, preparation and
execution of this Agreement, the review by its counsel of the Loan Documents,
and satisfaction of the Conditions Precedent.
 
-2-

--------------------------------------------------------------------------------


 
4.4           Payment of Accrued Interest.  Borrower shall have paid to Bank all
accrued and unpaid interest through May 1, 2008 on the Indebtedness.
 
4.5           Further Assurances.  Bank shall have received such other documents
and instruments as Bank may reasonably require in order to put into effect the
terms of this Agreement.
 
5.           Terms and Conditions of Forbearance.  Subject to the satisfaction
of the Conditions Precedent, and subject to the additional terms and conditions
herein, during the period (the “Forbearance Period”) commencing on the Effective
Date and ending on the earlier to occur of (a) August 15, 2008; or (b) the date
that any Forbearance Default (defined below) occurs, Bank will forbear in the
exercise of its rights and remedies under the Loan Documents and applicable law
with respect to the Existing Defaults.  As of the Effective Date, so long as a
Forbearance Default has not occurred and is continuing, the outstanding
principal amount under the Revolving Facility shall not be due and payable
during the Forbearance Period.
 
5.1           Forbearance.  Without limiting the generality of the foregoing,
during the Forbearance Period, Bank will not (a) accelerate the maturity of the
Indebtedness or initiate proceedings to collect the Indebtedness; (b) file or
join filing any involuntary petition in bankruptcy with respect to Borrower or
Guarantor, or otherwise initiate or participate in similar insolvency
reorganization, or moratorium proceeding for the benefit of creditors of
Borrower or Guarantor; (c) repossess or sell, through judicial proceedings or
otherwise, any of the Collateral; provided that Bank shall continue to collect
the Accounts of Borrower and apply the proceeds thereof to the Indebtedness as
provided in the Loan Agreement; or (d) initiate proceedings to enforce the
Guaranty.
 
5.2           Reservation of Rights.  Bank reserves its rights to declare a
default and/or an Event of Default and/or to enforce its rights and remedies
with respect to defaults other than the Existing Defaults, without notice to
Borrower or Guarantor under the Loan Documents during the Forbearance Period.
 
5.3           Interest.  During the Forbearance Period, interest shall accrue on
the Indebtedness at a rate per annum equal to the Base Rate; plus two and
one-half percent (2.50%).  Borrower shall not be entitled to LIBOR Advances
during the Forbearance Period or at any time thereafter.  Borrower shall
continue to make payments of interest in accordance with the terms of the Loan
Agreement.  Payment of interest shall be by automatic debit to Borrower’s
deposit accounts.  Upon a Forbearance Default, the Indebtedness will accrue
interest at a rate per annum equal to the Base Rate; plus seven percent (7.00%).
 
5.4           Advances.  During the Forbearance Period, so long as a Forbearance
Default has not occurred and is continuing, Bank agrees to make Base Rate
Advances to Borrower in amounts requested by Borrower up to an aggregate
outstanding principal amount equal to the Revolving Facility Commitment
Limit.  Each Advance shall be based on the submission by Borrower of a Borrowing
Base Certificate.  Borrower shall not be entitled to LIBOR Advances during the
Forbearance Period or at any time thereafter.
 
-3-

--------------------------------------------------------------------------------


 
6.           Amendments to the Loan Agreement.  In order to induce Bank to enter
into this Agreement, and as separate bargained-for consideration, Borrower
agrees to the following amendments to the Loan Agreement:
 
6.1           Amendment to Section 1.10 of the Loan Agreement.  Section 1.10 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 
1.10           “Borrowing Base” means an amount equal to the sum of: (a) eighty
percent (80%) of the Net Amount of Eligible Accounts; plus (b) seventy percent
(70%) of the Value of Eligible In Storage Inventory; provided that the aggregate
amount of Advances made under this Subsection 1.10(b) shall not exceed Four
Million and 00/100 Dollars ($4,000,000.00); plus (c) seventy percent (70%) of
the Value of Eligible In Transit Inventory; provided that the aggregate amount
of Advances made under this Subsection 1.10(c) shall not exceed Three Million
Six Hundred Thousand and 00/100 Dollars ($3,600,000.00).”
 
6.2           Amendment to Section 1.17 of the Loan Agreement.  Section 1.17 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 
“1.17         “Credit Limit” shall mean Seventeen Million Five Hundred Thousand
and 00/100 Dollars ($17,500,000.00).”
 
6.3           Amendment to Section 1.20 of the Loan Agreement.  Section 1.20 of
the Loan Agreement is hereby amended by deleting the term “ninety (90)”
throughout this Section and replacing it with the term “forty-five (45)”.
 
6.4           Amendment to Section 2.4 of the Loan Agreement.  Section 2.4 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 
“2.4           Interest.  Borrower shall pay interest to Bank on the outstanding
and unpaid principal amount of the Revolving Facility at a floating rate per
annum equal to the Base Rate; plus two and one-half percent (2.50%).  Borrower
shall not be entitled to any LIBOR Advances.
 
-4-

--------------------------------------------------------------------------------


 
2.4.1          Adjusted Rate.  Any change in the interest rate resulting from a
change in the Base Rate shall be effective as of the opening of business on the
day on which such change in the Base Rate becomes effective.
 
2.4.2          Default Rate.  From and after an Event of Default, Advances under
the Revolving Facility shall bear interest at a rate equal to three percentage
points (3%) more than the interest rate that would have been applicable
hereunder.  Anything herein to the contrary notwithstanding, interest at the
default rate shall be due and payable on demand but shall accrue from the Event
of Default until all Indebtedness is paid in full.
 
2.4.4          Calculation of Interest.  All interest calculations shall be on a
basis of a three hundred and sixty (360)-day year for the actual days
elapsed.  Interest paid for any partial month shall be prorated based on a
thirty (30)-day month and the actual number of day elapsed.”
 
6.5           Amendment to Section 6.8.1 of the Loan Agreement.  Section 6.8.1
of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 
“6.8.1        Locations.  Schedule 6.8.1 is a true and correct listing showing
all places where Eligible Inventory is located (except for Eligible Inventory in
transit), including, without limitation, facilities leased and operated by
Borrower and locations neither owned nor leased by Borrower.  Such list
indicates whether the premises are those of warehouseman or other
party.  Borrower shall provide Bank, on a weekly basis, any change in the
locations set forth in Schedule 6.8.1 (and Borrower shall have the right to
update such Schedule in connection with the provision of such notice).”
 
6.6           Amendment to Section 7.4 of the Loan Agreement.  Section 7.4 of
the Loan Agreement is hereby amended by adding new Section 7.4.7 as follows:
 
“7.4.7        Borrower’s Monthly Financial Statements.  As soon as practicable,
but in any event within twenty (20) days after the end of each month in each
fiscal year of Borrower, unaudited monthly financial statements of Borrower for
such month prepared in accordance with GAAP, together with a certification by
the principal financial or accounting officer of Borrower that the information
contained in such financial statements fairly presents, in all material
respects, the financial position of Borrower for the period then ending, subject
to changes resulting from audit and normal year end adjustments.”
 
-5-

--------------------------------------------------------------------------------


 
6.7           Amendment to Section 10 of the Loan Agreement.  Section 10 of the
Loan Agreement is hereby amended by adding new Section 10.13 as follows:
 
“10.7         Guarantor and Affiliate Other Agreements.  Guarantor or any
Affiliate shall fail to make any payment when due under the terms of any bond,
debenture, note or other evidence of Debt to be paid by such Person and such
failure shall continue beyond any period of grace provided with respect thereto,
or shall default in the observance or performance of any other agreement, term
or condition contained in any such bond, debenture, note or other evidence of
Debt, and the effect of such failure or default is to cause, or permit the
holder or holders thereof to cause Debt in an aggregate amount of One Million
and 00/100 Dollars ($1,000,000.00) or more to become due prior to its stated
date of maturity.”
 
7.           Representations and Warranties of Borrower.  Borrower hereby
represents and warrants to Bank as follows:
 
7.1           Recitals.  The Recitals in this Agreement are true and correct.
 
7.2           Formation and Good Standing. Borrower is a limited liability
company duly formed, validly existing, and in good standing under the laws of
the jurisdiction of its formation; has the limited liability company power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged in; and is duly qualified as a foreign
corporation and in good standing under the laws of each other jurisdiction in
which such qualification is required.
 
7.3           Power and Authority.  The execution, delivery, and performance by
Borrower of this Agreement has been duly authorized by all necessary limited
liability company action and does not and will not (a) require any consent or
approval of the members of Borrower; (b) contravene Borrower’s articles of
organization or operating agreement; (c) violate any provision of any law, rule,
regulation (including, without limitation, Regulations U and X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to
Borrower; (d) result in a breach of or constitute a default under indenture or
loan or credit agreement or any other agreement, lease, or instrument to which
Borrower is a party or by which it or its properties may be bound or affected;
(e) result in, or require, the creation or imposition of any Lien, upon or with
respect to any of the properties now owned or hereafter acquired by Borrower;
and (f) cause Borrower to be in default under any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease, or instrument.
 
-6-

--------------------------------------------------------------------------------


 
7.4           Legally Enforceable Agreement.  This Agreement is the legal,
valid, and binding obligations of Borrower, enforceable against Borrower in
accordance with its respective terms, except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, and other similar laws
affecting creditors’ rights generally.
 
7.5           Indebtedness Absolute.  The obligation of Borrower to repay the
Indebtedness is absolute and unconditional, and there exists no right of setoff
or recoupment, counterclaim or defense of any nature whatsoever to payment of
the Indebtedness.
 
7.6           Insurance.  Borrower and Guarantor represent and warrant that all
insurance required by the Loan Agreement is in effect, and Borrower shall
deliver to Bank, within ten (10) days of the Effective Date, evidence of such
insurance, including but not limited to copies of the insurance policies showing
Bank as loss payee with coverage in an amount acceptable to Bank.
 
8.           Covenants.  Unless Bank otherwise consents in writing, Borrower and
Guarantor agree that during the Forbearance Period:
 
8.1           Financial Covenants.  Sections 9.3 and 9.4 of the Loan Agreement
are hereby amended as follows, such amendments to be effective only during the
Forbearance Period:
 
(a)           Tangible Effective Net Worth.  Borrower shall not permit Tangible
Effective Net Worth to be less than the sum of Two Million Nine Hundred Thousand
and 00/100 Dollars ($2,900,000.00).
 
(b)           Leverage Ratio.  Borrower shall not permit the ratio of Debt to
Tangible Effective Net Worth to be greater than 9.00 to 1.00.
 
8.2           Daily A/R and A/P Agings.  Commencing May 16, 2008, Borrower shall
execute and deliver to Bank, on a daily basis, by 10:00am of each Business Day,
(a) a detailed aging of Accounts by total, a summary of aging of Accounts by
customer, and a reconciliation statement; and (b) a detailed aging of accounts
payable.
 
8.3           Daily Inventory Reports.  Commencing May 16, 2008, Borrower shall
execute and deliver to Bank, on a daily basis, by 10:00am of each Business Day,
Bank’s form of inventory report specifying Borrower’s cost and the resale price
of Borrower’s Inventory and such other information as Bank may reasonably
request.
 
-7-

--------------------------------------------------------------------------------


 
8.4           Daily Affiliate A/R and A/P Agings.  Commencing May 16, 2008,
Borrower shall execute and deliver to Bank, on a daily basis, by 10:00am of each
Business Day, Borrower’s intercompany balance reports.
 
8.5           Refinance.  On or before June 30, 2008, Borrower shall provide
Bank with a copy of an indicative term sheet submitted by a commercial bank or
other commercial finance source which has a combined capital and surplus in
excess of $250,000,000 (including, for example, WestLB AG New York Branch or
Wells Fargo Bank, N.A.) to Guarantor, Borrower or any of its Affiliates
containing a summary of the principal terms and conditions offered by such bank
or institution with respect to the refinancing of the Indebtedness under the
Loan Agreement.
 
8.6           Affiliate Receivables.  On each of June 15, 2008 and July 15,
2008, Borrower shall reduce its gross Affiliate receivables by an amount equal
to Five Hundred Thousand and 00/100 Dollars ($500,000.00).
 
8.7           Operating Accounts.  Borrower covenants and agrees that it will
not divert the cash proceeds of any Collateral, and Borrower shall remit all
cash proceeds of Collateral to its operating accounts at the Bank.  Borrower
hereby agrees that all amounts received by Bank in the operating accounts will
be applied in accordance with the Loan Agreement.
 
8.8           Net Income.  Borrower’s cumulative net loss at any time during the
period commencing on April 1, 2008 through August 15, 2008 shall not be greater
than One Million and 00/100 Dollars ($1,000,000.00) for such period (it being
acknowledged that “net loss” shall be calculated to exclude any non-cash gain or
loss attributable to the mark-to-market movement in the valuation of hedge
agreements or other derivative instruments).
 
9.           Releases.  The parties have agreed to the terms set forth below
with respect to releases.
 
9.1           Release.  Borrower, Guarantor, and their respective former and
present employees, partners, stockholders, directors, officers, successors,
assignees, agents, and attorneys, hereby absolutely discharge and release Bank
and Bank’s former and present employees, partners, stockholders, directors,
officers, successors, assignees, agents and attorneys from any and all
liabilities, causes of action, claims, which do or may exist, whether known or
unknown, suspected, or unsuspected arising out of or in any way relating to
either the, this Agreement and/or the Loan Documents (as modified hereby and by
any documents executed in connection herewith) between Bank on the one hand and
Borrower, and Guarantor on the other hand as of the date hereof (the “Released
Matters”).  Nothing in this Section 9.1 shall be construed as affecting or
limiting in any way the parties’ express contractual obligations to each other
hereunder or under the Loan Documents (as modified hereby and by any documents
executed in connection herewith).
 
-8-

--------------------------------------------------------------------------------


 
9.2           No Actions.  Borrower and Guarantor covenant and agree that
neither they nor their respective present or former agents, employees or
assignees; will hereafter commence, maintain or prosecute any action at law or
otherwise, or assert any claim against Bank or Bank’s present or former
officers, directors, agents, employees, and attorneys for damages or loss of any
kind or amount arising out of or related in any way to the Released Matters.
 
9.3           Acknowledgment.  Borrower and Guarantor hereby acknowledge that
either of such parties may hereafter discover facts different from or in
addition to those now known or believed to be true, and agree that this
Agreement shall remain in full force and effect, notwithstanding the existence
of any such different or additional facts.  Borrower and Guarantor hereby waive
any and all rights which any such party has or may have under the provisions of
Section 1542 of the California Civil Code as now worded and as hereafter
amended, which section presently reads as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
10.           Defaults.  Each of the following shall constitute a “Forbearance
Default” hereunder:
 
10.1           Event of Default.  The existence of any Event of Default (other
than the Existing Defaults) under the Loan Agreement or any other Loan Document.
 
10.2           Covenants.  Borrower or Guarantor fails to keep or perform any of
the covenants or agreements contained in this Agreement (other than those
described in Sections 8.2, 8.3 and 8.4).
 
10.3           Certain Covenants.  Borrower or Guarantor fails to keep or
perform any of the covenants or agreements contained in Sections 8.2, 8.3 and
8.4 of this Agreement or Section 7.4.7 of the Loan Agreement, and such default
is not cured within one (1) day after Borrower receives notice thereof or any
officer of Borrower becomes aware thereof.
 
10.4           Representation and Warranties.  Any representation or warranty of
Borrower or Guarantor herein is false, misleading or incorrect in any material
respect.
 
11.           Remedies.  If a Forbearance Default occurs or exists, Bank may
declare this Agreement to be terminated.  Upon such termination, Bank shall be
relieved of its obligations set forth herein and, accordingly, Bank shall be
free to declare any and all of the Indebtedness and Indebtedness to be
immediately due and payable, and Bank may proceed to enforce its rights under
each of the Borrower Loan Documents, the Guarantor Loan Documents, the Guaranty,
and applicable law.
 
-9-

--------------------------------------------------------------------------------


 
12.           Legal Effect.  Except as specifically provided by this Agreement
and any documents executed in connection herewith, all of the terms and
conditions of the Loan Documents are and shall remain in full force and effect
in accordance with their respective terms, and this Agreement shall not be
construed to: (a) impair the validity, perfection or priority of any lien or
security interest securing the Indebtedness; (b) waive or impair any rights,
power or remedies of Bank under the Loan Agreement or any other Loan Document
upon termination of the Forbearance Period, with respect to the Existing
Defaults or otherwise; or (c) constitute an agreement by Bank or require Bank to
extend the Forbearance Period, or grant additional forbearance periods, or
extend the term of the Loan Agreement or the time for payment of any
Indebtedness.
 
13.           Forbearance Fee.  Borrower shall pay to Bank as a forbearance fee
the amount of One Hundred Thousand and 00/100 Dollars ($100,000.00), which fee
shall be fully earned as of and payable on the Effective Date.
 
14.           Inconsistency.  In the event of any inconsistency between the
terms of this Agreement and any other Loan Document, this Agreement shall
govern.
 
15.           Consultation with Counsel.  Borrower acknowledges that it has
consulted with counsel and with such other experts and advisors as it has deemed
necessary in connection with the negotiation, execution, and delivery of this
Agreement.
 
16.           General Terms. The parties have agreed to the general provisions
set forth below.
 
16.1           Disposition of Collateral.  Borrower and Guarantor hereby waive,
to the extent permitted by applicable law, any and all of their rights under
Article 9 of the Uniform Commercial Code, including but not limited to, (a)
notification of the time and place of any public sale of the Collateral; (b)
notification of the time after which any private sale or other intended
disposition of the Collateral is to be made; (c) any rights relating to the
compulsory disposition of the Collateral; and (d) any right to redeem the
Collateral.
 
16.2           Appointment of Receiver.  Borrower and Guarantor agree that upon
termination of the Forbearance Period, Bank shall be entitled to appointment of
a receiver for the Collateral.
 
16.3           Effectiveness.  The Loan Documents, as modified herein, are
hereby reaffirmed, ratified and republished (including, without limitation, the
grant of security interests contained therein) and Borrower shall comply with
all of the terms and conditions thereof.
 
-10-

--------------------------------------------------------------------------------


 
16.4           Integration. This Agreement, any documents executed in connection
herewith and the Loan Documents (as modified hereby and by any documents
executed in connection herewith) contain the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto.
 
16.5           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower or Guarantor.  Bank shall have the right without the
consent of or notice to Borrower or Guarantor to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
 
16.6           Indemnification.  Borrower and Guarantor shall each jointly and
severally defend, indemnify and hold harmless Bank and its officers, employees,
and agents against:  (a) all obligations, demands, claims, and liabilities
claimed or asserted by any other party in connection with the transactions
contemplated by this Agreement; and (b) all losses or Bank Expenses in any way
suffered, incurred, or paid by Bank as a result of or in any way arising out of,
following, or consequential to transactions between Bank, Borrower and/or
Guarantor whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.
 
16.7           Severability of Provisions.  In the event any one or more of the
provisions contained in this Agreement is held to be invalid, illegal or
unenforceable in any respect, then such provision shall be ineffective only to
the extent of such prohibition or invalidity, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
16.8           Amendments.  Neither this Agreement nor any provisions hereof may
be changed, waived, discharged or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), but only by an instrument in writing signed by all parties to
this Agreement.  Any waiver or consent so given shall be effective only in the
specific instance and for the specific purpose for which given.
 
16.9           Waiver.  No failure to exercise and no delay in exercising any
right, power, or remedy hereunder shall impair any right, power, or remedy which
Bank may have, nor shall any such delay be construed to be a waiver of any of
such rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver by Bank of any breach or default by Borrower
hereunder be deemed a waiver of any default or breach subsequently
occurring.  All rights and remedies granted to Bank hereunder shall remain in
full force and effect notwithstanding any single or partial exercise of, or any
discontinuance of action begun to enforce, any such right or remedy.  The rights
and remedies specified herein are cumulative and not exclusive of each other or
of any rights or remedies which Bank would otherwise have.  Any waiver, permit,
consent or approval by Bank of any breach or default hereunder must be in
writing and shall be effective only to the extent set forth in such writing and
only as to that specific instance.
 
-11-

--------------------------------------------------------------------------------


 
16.10                      Interpretation. This Agreement and all agreements
relating to the subject matter hereof are the product of negotiation and
preparation by and among each party and its respective attorneys, and shall be
construed accordingly.  The parties waive the provisions of California Civil
Code §1654.
 
16.11                      Survival.  All covenants, representations and
warranties, waivers and releases of Borrower and Guarantor made in this
Agreement shall survive the termination of the Forbearance Period and continue
in full force and effect so long as any Indebtedness remains outstanding.  The
obligations of Borrower to indemnify Bank with respect to the expenses, damages,
losses, costs and liabilities shall survive until all applicable statute of
limitations periods with respect to actions that may be brought against Bank
have run.
 
16.12                      Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if all signatures were upon the same instrument.  Delivery of an executed
counterpart of the signature page to this Agreement by telefacsimile shall be
effective as delivery of a manually executed counterpart of this Agreement, and
any party delivering such an executed counterpart of the signature page to this
Agreement by telefacsimile to any other party shall thereafter also promptly
deliver a manually executed counterpart of this Agreement to such other party;
provided; however, that the failure to deliver such manually executed
counterpart shall not affect the validity, enforceability, or binding effect of
this Agreement.
 
16.13                      Attorneys’ Fees and Costs of Enforcement. In the
event that any action is required to be taken by Bank to enforce or interpret
its rights under this Agreement and any documents executed in connection
therewith or the Loan Documents, whether or not suit is brought, or in the event
of any dispute arising from this Agreement and any document executed in
connection therewith or the Loan Documents, Borrower and Guarantor jointly and
severally shall pay to Bank the attorneys’ fees and costs incurred by Bank in
connection therewith, including, without limitation, any attorneys’ fees and
costs incurred in connection with any bankruptcy proceeding of Borrower,
including, without limitation, any motion for relief from stay or dispute over
or negotiation concerning cash collateral or nondischargeability, and any expert
witness fees.
 
16.14                      Information to Third Parties.  Borrower and Guarantor
agree that Bank may provide information relating to this Agreement and/or the
Loan Documents and/or relating to such parties to Bank’s parent, affiliates,
subsidiaries and service providers in the ordinary course of Bank’s business.
 
16.15                      Notices. Unless otherwise provided in this Agreement,
all notices or demands relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered, sent by certified mail or
by facsimile to Bank or Borrower at their respective addresses set forth in the
Loan Agreement.
 
-12-

--------------------------------------------------------------------------------


 
17.           WAIVER OF JURY TRIAL.  BANK, GUARANTOR AND BORROWER ACKNOWLEDGE
AND AGREE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THE TIME
AND EXPENSE REQUIRED FOR A BENCH TRIAL AND HEREBY WAIVE, TO THE EXTENT PERMITTED
BY LAW, TRIAL BY JURY.
 
18.           REFERENCE PROVISION.  In the event the Jury Trial Waiver set forth
above is not enforceable, the parties elect to proceed under this Judicial
Reference Provision.
 
18.1           Mechanics.
 
(a)           With the exception of the items specified in Section 18.1(b),
below, any controversy, dispute or claim (each, a “Claim”) between the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between the undersigned parties (collectively in this Section, the
“Comerica Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Sections 638 et. seq. of the California
Code of Civil Procedure (“CCP”), or their successor sections, which shall
constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding.  Except as otherwise
provided in the Comerica Documents, venue for the reference proceeding will be
in the state or federal court in the county or district where the real property
involved in the action, if any, is located or in the state or federal court in
the county or district where venue is otherwise appropriate under applicable law
(the “Court”).
 
(b)           The matters that shall not be subject to a reference are the
following: (a) foreclosure of any security interests in real or personal
property; (b) exercise of self-help remedies (including, without limitation,
set-off); (c) appointment of a receiver; and (d) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions).  This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (a) and (b) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (c) and (d).  The exercise of, or opposition to, any of those items does
not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
 
(c)           The referee shall be a retired judge or justice selected by mutual
written agreement of the parties.  If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative).  A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
 
-13-

--------------------------------------------------------------------------------


 
(d)           The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee; (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference;
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
 
(e)           The referee will have power to expand or limit the amount and
duration of discovery.  The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever.  Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service.  All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.
 
18.2           Procedures.  Except as expressly set forth herein, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding.  All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.
 
18.3           Application of Law.  The referee shall be required to determine
all issues in accordance with existing case law and the statutory laws of the
State of California.  The rules of evidence applicable to proceedings at law in
the State of California will be applicable to the reference proceeding.  The
referee shall be empowered to enter equitable as well as legal relief, enter
equitable orders that will be binding on the parties and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication.  The referee shall issue a
decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference.  Pursuant to CCP § 644,
such decision shall be entered by the Court as a judgment or an order in the
same manner as if the action had been tried by the Court and any such decision
will be final, binding and conclusive.  The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee.  The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.
 
-14-

--------------------------------------------------------------------------------


 
18.4           Repeal.  If the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration.  The arbitration will
be conducted by a retired judge or justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to
time.  The limitations with respect to discovery set forth above shall apply to
any such arbitration proceeding.
 
18.5           THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
COMERICA DOCUMENTS.
 
18.6           In the event that Bank elects to waive any rights or remedies
hereunder, or compliance with any of the terms hereof, or delays or fails to
pursue or enforce any term, such waiver, delay or failure to pursue or enforce
shall only be effective with respect to that single act and shall not be
construed to affect any subsequent transactions or Bank’s right to later pursue
such rights and remedies.
 
Signature page follows
 
-15-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have agreed to the terms of this
Forbearance Agreement and Release as of the Effective Date.

 

 
KINERGY MARKETING, LLC
 
 
/s/ NEIL KOEHLER                                                         
By:           Neil Koehler
Its:           President and Chief Executive Officer
 
 
COMERICA BANK
 
 
/s/ DOUGLAS WEBER                                                    
By:           Douglas Weber
Its:           Senior Vice President – Western Market

 
 
-16- 

--------------------------------------------------------------------------------